HOLLIGER, Judge,
concurring.
I concur with the majority opinion for the reason that the grandparents never filed any motion to intervene in the adoption action filed by the foster parents, nor did they file a motion to consolidate their competing adoption cases for all purposes. Nor did the foster parents file any such motions in the grandparents’ adoption action. This court has previously held that there is no right to a full consolidation of competing adoption petitions under Rule 66.01 and has suggested that grandparents have no right to intervene in another’s adoption petition under Rule 52.12(a). In *677re Adoption of H.M.C., 11 S.W.3d 81, 90-91 (Mo.App.2000). In both instances, the question of permissive intervention under Rule 52.12(a)(2) and consolidation are addressed to the sound discretion of the trial court. Id. The same principles have been applied to hold that intervention by foster parents in a grandparent adoption action is permissive and evaluated under an abuse of discretion standard. In re Adoption of K.L.G., 639 S.W.2d 619, 621 (Mo.App.1982). I do not quarrel with the application of well-settled principles of the law of intervention and joinder described in those cases. Nor do I quarrel with the analysis of our holding in the companion case handed down today holding the grandparents’ appeal moot. In the Matter of K.W. and J.S., 32 S.W.3d 678 (Mo.App.W.D.2000). I perceive no error by the trial court in either appeal that affects the best interests and welfare of the two children involved here.
Rather, I write separately to emphasize the potential for future problems and to suggest that trial judges may want to seriously consider the consequences of denial of permissive intervention requests or full consolidation requests by either grandparents or other adoption petitioners. To leave competing cases totally separate means there is no complete appellate review because of the principles of standing, as in this case, or mootness, as in the companion case. This same predicament would be presented if the trial judge in this case had denied the foster parents’ petition and granted that of the grandparents. I suspect that many trial counsel and some trial judges would not anticipate this result. They should now be forewarned.